Rhodes, J. (dissenting).
The complaint demands judgment requiring the setting aside of deeds of certain premises conveyed by the county of Sullivan to the defendant Shimer, and demands a conveyance of said premises to the plaintiff, a portion of the land in question having been acquired by the county from plaintiff in condemnation proceedings in connection with a highway improvement and the balance of the premises being the western half of a portion of the old highway.
The court below found that the conveyances from the county to the defendant Shimer were null and void, and directed a reconveyance to said county, but did not order a conveyance to the plaintiff.
In connection with the improvement of route 17, near the village of Wurtsboro, the line of the highway was straightened. At that part of the highway in question the old road ran in a generally northerly and southerly direction in a curve about 300 feet in length, and the new location of the highway ran in a straight line north and south connecting the ends of the curve so that the new highway formed the chord of the arc and the curve of the old road formed the arc of the segment, the curve of the old road being east of the new highway. The lands of the defendant are north of and adjoin the premises of the plaintiff, the boundary line between said premises running east and west across the north end of said new strip and of said curve. The lands of the defendant *389were east of and abutted upon the old highway and the lands of the plaintiff abutted upon said highway on each side thereof. The new strip is bounded on the west by lands of plaintiff.
In acquiring from the plaintiff the strip for the new right-of-way for said highway, being the straight strip in question, the county also acquired all the additional land between said new location and the old location, such additional land being somewhat in the shape of a half moon, and the plaintiff was paid damages for all the land so acquired.
A small portion of Shimer’s land east of the old highway was also acquired for highway purposes, and in the construction and grading of the new highway a gas station belonging to said defendant which stood by the side of and east of the old highway, was rendered inaccessible, being left standing upon an embankment several feet higher than the level of the new highway. In adjusting his damages the amount thereof was agreed upon between him and the county at the sum of $2,450, and after the county had acquired from the plaintiff the premises in question, a conveyance was made by the county to Shimer of the portion of the land acquired from the plaintiff and not used for the new highway right-of-way, being the portion between the arc and the chord above described, and in addition the county conveyed to Shimer the westerly one-half of the old road embraced within the curve forming the arc of the circle above described, such conveyances being “ for and in lieu of any and all damages sustained by said Thomas H. Shimer by reason of the construction of said new State road and the acquisition of the property by the County.”
Thereupon this action was commenced, the plaintiff claiming that by virtue of section 155 of the Highway Law the county had no right to convey said premises to Shimer and that Shimer was not an abutting owner within the purview of that section, and further asserting that the county had acquired from plaintiff the land referred to, that it was not necessary for the purpose of the highway, and that such excess of land should have been reconveyed to plaintiff as an adjoining owner.
Plaintiff’s position does not seem tenable. When the county acquired plaintiff’s land and paid for it, it obtained full title and plaintiff then had no further legal rights therein. It is questionable if plaintiff was an abutting owner to this land, as it was separated by the new highway from plaintiff’s land on the west and was separated by the old highway, the fee of which was in the county, from plaintiff’s land on the east. It does not appear that the eastern half of the old road has been abandoned as a highway. Furthermore, if plaintiff be deemed an abutting land*390owner, the section in question is not in terms mandatory. It provides that the board of supervisors may, where it has acquired land by purchase or condemnation as a right-of-way for a State or county highway, sell, convey, grant or lease to the owner or owners of property adjoining the same, so much thereof as may be unnecessary for such highway purposes, provided the strip of land retained for such highway purposes is not less than sixty feet in width, and provided such sale, conveyance, grant or lease will give said adjoining owner or owners of land a strip immediately in front of their respective premises upon the new highway and right-of-way when completed.
The appellants assert that said conveyances may be upheld irrespective of said section, and they refer to subdivision 13 of section 12 of the County Law which authorizes the county "To sell, and for a proper consideration to convey, all of the title and interest of the county in and to any land or property owned by the county but not in actual use by the county; and if sold, apply the proceeds to the payment for new sites, buildings and improvements.”
In the view here taken it is thought unnecessary to decide whether the conveyance was properly made from the county to Shimer. The action herein is not a taxpayer’s action, and the county seeks no redress. The remedies plaintiff seeks are her individual matters. If she has no such rights requiring redress here, then as to any transaction between the county and the defendant Shimer, plaintiff is not a party in interest, and may not maintain the action. (See Civ. Prac. Act, § 210. See, also, Sherman v. Abeles, 265 N. Y. 383; Associated Master Plumbers of Rochester v. Warnock & Zahrndt, Inc., 261 id. 665; Hays v. Hathorn, 74 id. 486; N.Y., O. & W. R. Co. v. Griffin, 235 id. 174; Town of Kiantone v. West Ridge Transportation Co., Inc., 232 App. Div. 394; Attorney-General v. North Amer. Life Ins. Co., 89 N. Y. 94; Matter of Keeney, 194 id. 281; affd., 222 U. S. 525.)
The judgment should be reversed on the law and facts, with costs, and the complaint dismissed, with costs.
Crapser, J., concurs.
Judgment affirmed, with costs.